DETAILED ACTION
This action is in response to the amendment 10/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 – 22 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising a second current source coupled between the first supply terminal and the first input terminal, the second current source configured to generate a second current smaller than the first current”. 
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising a second current source coupled between the first supply terminal and the first input terminal, the second current source configured to generate a second current smaller than the first current”. 
	The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a second current source coupled between the first supply terminal and the first input 
	The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the logic circuit comprises: a first delay circuit coupled to the second input terminal, a second delay circuit coupled to the first delay circuit and having an output coupled to the second transistor, a comparator having an input coupled to the first input terminal, a flip-flop having a first input coupled an output of the comparator, a second input coupled to the first delay circuit, and an output configured to control the first current source, a first inverter coupled between the second delay circuit and the third transistor, and a logic gate coupled between the second delay circuit and the first transistor”.
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2018/0069546 discloses controlling applied power when a circuit is connected to a power supply.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838